TAB 7

 

CC-14~089 62 ;.-,LED p
A' 45 o-ctoc»t-H~=t-

AT LAW ()F

K~X'H~X~¢t-¥'?l'

OR CHlLDREN STARR COUNTY, TEXAS

PEDRO MARQUEZ-’ THIRD REQUEST AND NOTICE OF PAST I)UE
FINI)INGS OF FACT AND CONCLUSIONS OF LAW

TO THE HONORABLE JUDGE OF SAID COURT:

filed
prov

Petit

NOW COMES, PEDRO MARQUEZ, JR., Petitioner, a third request is being
With the Court to state in writing the findings of fact and conclusions of law as
ded by rule 296 of the Texas Rules of Civil Procedure. The Court denied

oner’s Bill of R.eview on October 981 20l4 and the petitioner filed his initial

“Rec uest for Findings of Fact and Conclusions of`Law” on October 17, 2014. l\/Iore than

twenTty (20) days have gone by since the initial request and it is for this reason that the

petit

_oner is filing this third request and notice of past due findings of fact and

conclusions of law_

pon(

A. INTROI)UCTION

. The Petitioner is Pedro Marq uez_, Jr.: the Respondent is Lisa A. Watl